Citation Nr: 1535291	
Decision Date: 08/18/15    Archive Date: 08/20/15

DOCKET NO.  09-28 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an initial compensable rating for left lower extremity diabetic peripheral neuropathy from June 19, 2007 to February 20, 2013.
 
2.  Entitlement to a rating in excess of 10 percent for left lower extremity diabetic peripheral neuropathy from February 21, 2013.  
 
3.  Entitlement to an initial compensable rating for right lower extremity diabetic peripheral neuropathy from June 19, 2007 to February 20, 2013.
 
3.  Entitlement to a rating in excess of 10 percent for right lower extremity diabetic peripheral neuropathy from February 21, 2013.  
 
 
REPRESENTATION
 
Appellant represented by:  Disabled American Veterans
 
 
ATTORNEY FOR THE BOARD
 
Ryan Frank, Associate Counsel
 
 
INTRODUCTION
 
The Veteran served on active duty from April 1973 to May 1977.
 
This case comes to the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the San Diego, California Department of Veterans Affairs (VA) Regional Office (RO).  The case was certified to the Board by the RO in Albuquerque, New Mexico.
 
The Veteran was scheduled for a Travel Board Hearing in January 2010 at the RO.  He failed to appear for the scheduled hearing and good cause was not shown for his failure to appear, barring a future hearing.  38 C.F.R. §  20.702(d) (2014).  
 
These issues were remanded by the Board in February 2013 for further development.  They have now been returned to the Board for adjudication.
 
Review of the documents in the Veteran's Virtual VA electronic claims file reveals records that are either irrelevant or duplicative of those in the paper claims file.  Review of the Veterans Benefits Management System paperless claims processing system reveals a May 2015 statement by the Veteran's representative.  
 
 
FINDINGS OF FACT
 
1.  From June 19, 2007 to February 20, 2013, the evidence is at least evenly balanced as to whether the Veteran's left lower extremity diabetic peripheral neuropathy caused mild incomplete paralysis of the left sciatic nerve.  
 
2.  The preponderance of the evidence is against finding that the Veteran's left lower extremity diabetic peripheral neuropathy caused moderate incomplete paralysis of the left sciatic nerve at any time during the period on appeal.
 
3.  From June 19, 2007 to February 20, 2013, the evidence is at least evenly balanced as to whether the Veteran's right lower extremity diabetic peripheral neuropathy caused mild incomplete paralysis of the right sciatic nerve.  
 
4.  The preponderance of the evidence is against finding that the Veteran's right lower extremity diabetic peripheral neuropathy caused moderate incomplete paralysis of the right sciatic nerve at any time during the period on appeal.
 
 
CONCLUSIONS OF LAW
 
1. With reasonable doubt resolved in favor of the Veteran, the criteria for a 10 percent rating, but no higher, for left lower extremity diabetic peripheral neuropathy for the entire period on appeal have been met.  38 U.S.C.A. §§  1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§  3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.10, 4.124a, Diagnostic Code 8520 (2014).  
 
2. With reasonable doubt resolved in favor of the Veteran, the criteria for a 10 percent rating, but no higher, for right lower extremity diabetic peripheral neuropathy for the entire period on appeal have been met.  38 U.S.C.A. §§  1155, 5103, 5103A, 5107; 38 C.F.R. §§  3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.10, 4.124a, Diagnostic Code 8520.  
 
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
Veterans Claims Assistance Act

Because service connection, initial ratings, and effective dates have been assigned, the notice requirements of the VCAA, 38 U.S.C.A. §  5103(a) have been met.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Additionally, VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate his claims, and as warranted by law, affording VA examinations.  There is no evidence that additional records have yet to be requested, or that additional examinations for the issues addressed are in order.  Pursuant to the February 2013 Board remand, VA afforded the Veteran an additional VA examination.  The report from that examination was associated with the claims file and considered in the March 2013 rating decision and supplemental statement of the case.  The Board therefore finds that there was substantial compliance with the previous remand directives.  See Dyment v. West, 13 Vet. App. 141 (1999).  
 
The Board has reviewed all the evidence in the Veteran's claims file, which includes his written contentions, service treatment records, VA treatment records, private treatment records, and VA examination reports.  
 
Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  
 
Relevant Laws and Regulations

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. §  1155; 38 C.F.R. Part 4 (2014).  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. §  4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. §  4.2.  
 
Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. §  4.7 (2014).  
 
Where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).
If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. §  5107; 38 C.F.R. §§  3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).
 
Analysis
 
In an April 2008 rating decision, the San Diego RO granted entitlement to service connection and assigned separate noncompensable ratings for left and right lower extremity diabetic peripheral neuropathy effective June 19, 2007.  The San Diego RO rated the Veteran's diabetic peripheral neuropathy under 38 C.F.R. §  4.124a, Diagnostic Code 8521, for paralysis of the external popliteal nerve.  
 
The basis for the RO's April 2008 decision was a September 2007 VA examination in which the appellant reported tingling and numbness in his left foot.  At that time the appellant reported no leg pain after walking distances, no calf pain at rest, and no persistent coldness of the extremities.  All peripheral pulses were at a 2+ level and the peripheral nerve examination was within normal limits, including motor and sensory function.  The examiner diagnosed the Veteran with diabetic peripheral neuropathy in both lower extremities resulting in neuralgia.  
 
April 2008, February 2010 and November 2010 VA treatment records note that monofilament sensation was intact.  In contrast, a December 2008 VA outpatient record notes decreased monofilament sensation at the dorsal area of the toes, an August 2009 VA treatment record notes decreased right monofilament sensation, and a February 2011 VA treatment record also notes that monofilament sensation had decreased.  
 
In February 2013, the Board deemed the September 2007 VA examination to be inadequate because there was insufficient testing to determine the severity of the Veteran's symptoms and the examiner did not specify the nerves affected.  
 
On remand, the Veteran was afforded an additional VA examination in February 2013.  The examiner found intermittent moderate pain and numbness in the appellant's lower extremities, absent reflexes in the knees and ankles, decreased monofilament sensation in the feet and toes, and decreased vibration sensation and cold sensation in the lower extremities.  Position sense in the claimant's great toe was decreased on the right and normal on the left.  There was evidence of trophic changes secondary to peripheral neuropathy.  The examiner diagnosed the Veteran with incomplete paralysis of the sciatic nerve in both lower extremities and determined that the overall level of severity in each was mild.  
 
Based on this examination, the VA Appeals Management Center (AMC) increased the rating for the Veteran's diabetic peripheral neuropathy to 10 percent in each lower extremity, effective February 21, 2013.  The AMC rated the Veteran's diabetic peripheral neuropathy under 38 C.F.R. §  4.124a, Diagnostic Code 8520.  That Diagnostic Code allows a 10 percent rating for mild paralysis of the sciatic nerve, and a 20 percent rating for moderate paralysis of that nerve.  
 
The Veteran is competent to report his own observations with regard to the severity of his symptoms.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  In December 2008 and August 2009 VA treatment records, the appellant reported mild numbness in his feet.  In a February 2010 VA treatment record, the claimant reported mild foot tingling. 
 
Although the February 2013 VA examiner classified the intensity of the Veteran's intermittent pain and numbness as moderate, he evaluated the overall severity of the appellant's bilateral lower extremity peripheral neuropathy as mild.  The Veteran has consistently reported mild numbness in his feet throughout the period on appeal and VA treatment records and examination reports are arguably consistent with this evaluation.  But see VA records date in September 2007, December 2008 and August 2009.  Still, given the appellant's complaints and the findings in August 2009 and February 2011 the Board will resolve reasonable doubt in the appellant's favor and assign a 10 percent rating for each leg, but no higher, for the entire period on appeal.  
 
The Board has considered whether there are any other Diagnostic Codes which could apply to Veteran's peripheral neuropathy.  Physical examination has not shown, however, any other diagnoses or significant nerve pathology in the Veteran's lower extremities that could merit a higher rating.  
 
The discussion above reflects that the symptoms of the Veteran's bilateral lower extremity diabetic peripheral neuropathy are contemplated by the applicable rating criteria.  The effects of his disability, including pain and numbness in his feet, have been fully considered and are contemplated in the rating schedule.  Thus, consideration of whether his disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extra-scheduler rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

In sum, there is no basis for assignment of a higher rating for the Veteran's bilateral lower extremity peripheral neuropathy.  In reaching the conclusions above, the Board has considered the applicability of the benefit of the doubt doctrine.  Except to the extent that the appeal is granted above for the period prior to February 20, 2013, the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable in the instant appeal.  38 U.S.C.A. § 5107(b).
 
 

ORDER
 
Entitlement to a 10 percent evaluation, but no higher, for left lower extremity diabetic peripheral neuropathy from June 19, 2007 to February 20, 2013 is granted, subject to the laws and regulations governing the award of monetary benefits.  
 
From February 21, 2013, entitlement to a rating in excess of 10 percent for left lower extremity diabetic peripheral neuropathy is denied.  
 
Entitlement to a 10 percent evaluation, but no higher, for right lower extremity diabetic peripheral neuropathy from June 19, 2007 to February 20, 2013 is granted, subject to the laws and regulations governing the award of monetary benefits.  
 
From February 21, 2013, entitlement to a rating in excess of 10 percent for right lower extremity diabetic peripheral neuropathy is denied.  
 
 

____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


